PER CURIAM.
We believe that the court properly limited the general public’s use of the golf course facilities at Innisbrook. Appellant’s contention that the court had no standing to interfere with the internal affairs of a voluntary association is without merit because contractual rights were involved, and the golf club is controlled by appellant, which is a for-profit corporation. However, our study of the applicable documents leads us to conclude that the court’s order was slightly over restrictive. We, therefore, modify the injunction to the extent that the use of Innisbrook golf course facilities shall be limited to members of Innisbrook Resort and Golf Club, their invitees, while playing with the member or while occupying the member’s condominium unit, rental guests at Innisbrook, and guests of rental guests, when accompanied by their hosts.
AFFIRMED, AS MODIFIED.
BOARDMAN, A. C. J., and GRIMES and RYDER, JJ., concur.